         6:20-cv-04230-JFA      Date Filed 05/18/21     Entry Number 30      Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

    Michael, Lucas,                                    C/A No. 0:20-cv-4230-JFA-KFM

                                   Plaintiff,

    v.
                                                                    ORDER
    Henry McMaster, Bryan Stirling, Sherry
    Placer, Stacey Richardson,

                                   Defendants.


         Plaintiff, Michael Lucas, a self-represented state prisoner, brings this action

pursuant to 42 U.S.C. § 1983. The Complaint has been filed pursuant to 28 U.S.C. § 1915;

§ 1915A. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)

(D.S.C.), the case was referred to the Magistrate Judge for initial review.

         After performing an initial review of the amended complaint pursuant to the

procedural provisions of the Prison Litigation Reform Act (“PLRA”), Pub. L. No. 104-134,

110 Stat. 1321 (1996), including 28 U.S.C. § 1915 and 28 U.S.C. § 1915A, the Magistrate

Judge assigned to this action 1 issued an order informing the plaintiff that his amended

complaint was subject to dismissal as drafted and providing him with time to file a second

amended complaint to correct the deficiencies noted in the order. (ECF No. 23). Plaintiff

failed to file a second amended complaint or otherwise correct the deficiencies.



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
      6:20-cv-04230-JFA         Date Filed 05/18/21      Entry Number 30        Page 2 of 3




       Thereafter, the Magistrate Judge prepared a thorough Report and Recommendation

(“Report”). (ECF No. 26). Within the Report, the Magistrate Judge opines that the

complaint is subject to summary dismissal with prejudice and without issuance and service

of process pursuant to 28 U.S.C. § 1915(e)(2)(B). 2 Id. The Report sets forth, in detail, the

relevant facts and standards of law on this matter, and this Court incorporates those facts

and standards without a recitation.

       Plaintiff was advised of his right to object to the Report, which was entered on the

docket on April 12, 2021. Id. The Magistrate Judge required Plaintiff to file objections by

April 26, 2021. Id. Plaintiff failed to file objections or otherwise address the deficiencies

in his complaint. Thus, this matter is ripe for review.

       A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Here, Plaintiff has failed to raise any objections and therefore this Court is not

required to give an explanation for adopting the recommendation. A review of the Report




2
  To protect against possible abuses, this statute allows a district court to dismiss certain cases
upon a finding that the action fails to state a claim on which relief may be granted or is frivolous
or malicious.
      6:20-cv-04230-JFA      Date Filed 05/18/21     Entry Number 30       Page 3 of 3




and prior orders indicates that the Magistrate Judge correctly concluded that the Plaintiff’s

pleadings fail to state a claim upon which relief could be granted as to any Defendant.

       After carefully reviewing the applicable laws, the record in this case, and the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes

the facts and applies the correct principles of law. Accordingly, this Court adopts the

Magistrate Judge’s Report and Recommendation and incorporates it herein by reference.

(ECF No. 26). Consequently, this matter is summarily dismissed with prejudice and

without issuance and service of process.

IT IS SO ORDERED.



May 18, 2021                                             Joseph F. Anderson, Jr.
Columbia, South Carolina                                  United States District Judge
